Ashland App. No. 96COA1167. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Judgment Entry filed June 26,1997:
“This cause comes before us upon appellee’s motion to certify a conflict between our opinion in the within and opinions issued by other courts of appeals.
“Upon review, we find our opinion is in conflict with: Loom Lodge 1473 v. Liquor Control Commission (1994), 95 Ohio App.3d 109 [641 N.E.2d 1182], 3d District Court of Appeals; A.L. Post 0014 v. Liquor Control Commission (July 25, 1989), Ross Appellate #1482, unreported, 4th Appellate District; A.L. Post 0046 v. Liquor Control Commission (1996), 111 Ohio App.3d 795 [677 N.E.2d 384], 6th Appellate District, and Mills-Jennings of Ohio, Inc. v. Liquor Control Commission (1984), 16 Ohio App.3d 290 [16 OBR 321, 475 N.E.2d 1321], 10th Appellate District.
“The motion to certify conflict is sustained.
“Pursuant to App.R. 25(A), we certify the following issue of law to the Ohio Supreme Court for review and final resolution:
“Whether mere possession of gambling devices [on liquor permit premises] violates Ohio Adm.Code 4301:1-1-53.”
Moyer, C.J., dissents.
Sua sponte, cause consolidated with 97-1383, infra.